In the United States Court of Federal Claims
                                OFFICE OF SPECIAL MASTERS
                                          No. 12-618V
                                     Filed: August 10, 2017
                                       Not for Publication


*************************************
J.T.,                                     *
                                          *
         Petitioner,                      *
                                          *          Damages decision based partially
 v.                                       *          on a proffer; Tetanus-diphtheria-
                                          *          acellular pertussis (Tdap); Table
SECRETARY OF HEALTH                       *          brachial neuritis
AND HUMAN SERVICES,                       *
                                          *
         Respondent.                      *
                                          *
*************************************
Lisa A. Roquemore, Rancho Santa Margarita, for petitioner.
Lisa A. Watts, Washington, DC, for respondent.

MILLMAN, Special Master


                              DECISION AWARDING DAMAGES 1

       On September 19, 2012, petitioner filed a petition under the National Childhood Vaccine
Injury Act, 42 U.S.C. §§ 300aa-10–34 (2012), alleging that tetanus-diphtheria-acellular pertussis
(“Tdap”) vaccine he received on October 1, 2009 caused him neurological injury. Pet. at ¶¶ 1
and 2. On December 10, 2012, respondent filed a Rule 4(c) Report, conceding that petitioner
suffered a Table brachial neuritis caused by his receipt of Tdap vaccine and recommending
compensation. At the request of respondent, the undersigned issued a Ruling on Entitlement on
August 10, 2017.

1
  Because this unpublished ruling contains a reasoned explanation for the special master’s action in this
case, the special master intends to post this unpublished ruling on the United States Court of Federal
Claims’ website, in accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012)
(Federal Management and Promotion of Electronic Government Services). Vaccine Rule 18(b) states that
all decisions of the special masters will be made available to the public unless they contain trade secrets
or commercial or financial information that is privileged and confidential, or medical or similar
information whose disclosure would constitute a clearly unwarranted invasion of privacy. When such a
decision is filed, petitioner has 14 days to identify and move to redact such information prior to the
document’s disclosure. If the special master, upon review, agrees that the identified material fits within
the banned categories listed above, the special master shall redact such material from public access.
       On August 10, 2017, respondent filed a status report regarding damages, in which
respondent proffers the amount J.R. should be awarded for life care expenses, pain and suffering,
past unreimbursable expenses, and an amount sufficient to purchase the annuity contract
described in the status report. Respondent also incorporates the amount the undersigned ruled
should be awarded in lost earnings in her Second Ruling on Wage Loss issued on July 28, 2017.

        The undersigned finds the terms of respondent’s proffer to be reasonable. Pursuant to the
proffer, the court awards:

    a. a lump sum of $71,467.99 in the form of a check payable to petitioner representing
       compensation for life care expenses expected to be incurred during the first year after
       judgment; and

    b. a lump sum of $220,000.00 in the form of a check payable to petitioner representing
       compensation for pain and suffering; and

    c. a lump sum of $145,000.00, in the form of a check payable to petitioner representing
       compensation for past unreimbursable expenses; and

    d. an amount sufficient to purchase the annuity contract described in section II.B of the
       attached status report.

       The undersigned also awards $2,587,895.00 in the form of a check payable to petitioner
representing compensation for petitioner’s lost earnings.

        Therefore, in sum, the undersigned awards a lump sum of $3,024,362.99 and an amount
sufficient to purchase the annuity contract described in section II.B of the attached status report.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment herewith. 2


IT IS SO ORDERED.


Dated: August 10, 2017                                                     /s/ Laura D. Millman
                                                                              Laura D. Millman
                                                                               Special Master




2
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party, either separately or
jointly, filing a notice renouncing the right to seek review.
                                                    2
             IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                        OFFICE OF SPECIAL MASTERS
____________________________________
                                     )
J.T.,                                )  ECF
                                     )
            Petitioner,             )   No. 12-618V
                                     )  Special Master
      v.                             )  Laura D. Millman
                                     )
SECRETARY OF HEALTH AND              )
HUMAN SERVICES,                      )
                                     )
            Respondent.              )
                                     )

             RESPONDENT’S STATUS REPORT REGARDING DAMAGES

       Respondent hereby submits the following status report concerning damages. Petitioner’s

counsel has reviewed this status report and does not object to the representations made herein.

I.     Items of Compensation

       A.      Life Care Items

       Respondent engaged life care planner Linda Curtis, RN, MS, CCM, CNLP and petitioner

engaged Liz Holakiewicz, RN, BSN, CCN, CNLCP to provide an estimation of J.T.’s future

vaccine-injury-related needs. A life care plan was previously filed in this case, and the agreed-

upon life care items are illustrated by the chart entitled “Appendix A: Proffered Items of

Compensation for J.T.,” attached to this Status Report as Tab A. 1 Respondent proffers that J.T.

should be awarded all items of compensation illustrated by the chart attached at Tab A.




1
  The chart at Tab A illustrates the annual benefits provided by the life care plan. The annual
benefit years run from the date of judgment up to the first anniversary of the date of judgment,
and every year thereafter up to the anniversary of the date of judgment.
       B.      Lost Earnings

       On July 28, 2017, Special Master Millman issued her Second Ruling on Wage Loss

awarding petitioner a total of $2,587,895.00 for his past and future lost earnings as a result of his

vaccine-related injury pursuant to 42 U.S.C. § 15(a)(3)(A).

       C.      Pain and Suffering

       Respondent proffers that J.T. should be awarded $220,000.00 in actual and projected pain

and suffering. This amount reflects that any award for projected pain and suffering has been

reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4).

       D.      Past Unreimbursable Expenses

       Evidence supplied by petitioner documents J.T.’s expenditure of past unreimbursable

expenses related to his vaccine-related injury. Respondent proffers that petitioner should be

awarded past unreimbursable expenses in the amount of $145,000.00.

II.    Form of the Award

       The parties request that the compensation provided to petitioner be made through a

combination of lump sum payments and future annuity payments as described below, and request

that the Special Master’s decision and the Court’s judgment award the following: 2

       A.      A lump sum payment of $3,024,362.99, representing compensation for life care

expenses expected to be incurred during the first year after judgment ($71,467.99), lost earnings

awarded by the Special Master ($2,587,895.00), pain and suffering ($220,000.00), and past

unreimbursable expenses ($145,000.00), in the form of a check payable to petitioner, J.T.



2
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court
for appropriate relief. In particular, respondent would oppose any award for future medical
expenses and future pain and suffering.
                                                  2
       B. An amount sufficient to purchase an annuity contract, 3 subject to the conditions

described below, that will provide payments for the life care items contained in the life care plan,

as illustrated by the chart at Tab A, attached hereto, paid to the life insurance company 4 from

which the annuity will be purchased. 5 Compensation for Year Two (beginning on the first

anniversary of the date of judgment) and all subsequent years shall be provided through

respondent’s purchase of an annuity, which annuity shall make payments to petitioner, J.T., only

so long as J.T. is alive at the time a particular payment is due. At the Secretary’s sole discretion,

the periodic payments may be provided to petitioner in monthly, quarterly, annual or other

installments. The “annual amounts” set forth in the chart at Tab A describe only the total yearly

sums to be paid to J.T. and do not require that the payment be made in one annual installment.

       1.      Growth Rate

       Respondent proffers that a four percent (4%) growth rate should be applied to all non-

medical life care items, and a five percent (5%) growth rate should be applied to all medical life


3
 In respondent’s discretion, respondent may purchase one or more annuity contracts from one or
more life insurance companies.
4
 The Life Insurance Company must have a minimum of $250,000,000 capital and surplus,
exclusive of any mandatory security valuation reserve. The Life Insurance Company must have
one of the following ratings from two of the following rating organizations:

               a. A.M. Best Company: A++, A+, A+g, A+p, A+r, or A+s;

               b. Moody's Investor Service Claims Paying Rating: Aa3, Aa2, Aa1, or Aaa;

               c. Standard and Poor's Corporation Insurer Claims-Paying Ability Rating: AA-,
               AA, AA+, or AAA;

               d. Fitch Credit Rating Company, Insurance Company Claims Paying Ability
               Rating: AA-, AA, AA+, or AAA.
5
  Petitioner authorizes the disclosure of certain documents filed by the petitioner in this case
consistent with the Privacy Act and the routine uses described in the National Vaccine Injury
Compensation Program System of Records, No. 09-15-0056.
                                                  3
care items. Thus, the benefits illustrated in the chart at Tab A that are to be paid through annuity

payments should grow as follows: four percent (4%) compounded annually from the date of

judgment for non-medical items, and five percent (5%) compounded annually from the date of

judgment for medical items.

       2.      Life-contingent annuity

       Petitioner will continue to receive the annuity payments from the Life Insurance

Company only so long as he, J.T., is alive at the time that a particular payment is due. Written

notice shall be provided to the Secretary of Health and Human Services and the Life Insurance

Company within twenty (20) days of J.T.’s death.

       3.      Guardianship

       Petitioner is a competent adult. Evidence of guardianship is not required in this case.

       III.    Summary of Payments Following Judgment

A.     Lump sum paid to petitioner, J.T.:                                            $3,024,362.99

B.     An amount sufficient to purchase the annuity contract described
       above in section II. B.


                                              Respectfully submitted,

                                              CHAD A. READLER
                                              Acting Assistant Attorney General

                                              C. SALVATORE D’ALESSIO
                                              Acting Director
                                              Torts Branch, Civil Division

                                              CATHARINE E. REEVES
                                              Deputy Director
                                              Torts Branch, Civil Division

                                              HEATHER L. PEARLMAN
                                              Assistant Director
                                              Torts Branch, Civil Division

                                                 4
                         /s/Lisa A. Watts
                         LISA A. WATTS
                         Senior Trial Attorney
                         Torts Branch, Civil Division
                         U. S. Department of Justice
                         P.O. Box l46, Benjamin Franklin Station
                         Washington, D.C. 20044-0146
                         Direct dial: (202) 616-4099

Dated: August 10, 2017




                           5
                                               Appendix A: Proffered Items of Compensation for J.T.                                        Page 1 of 8

                                       Lump Sum
                                      Compensation Compensation    Compensation   Compensation   Compensation    Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION   G.R. *   M     Year 1       Year 2         Years 3-4       Year 5         Year 6          Year 7         Year 8        Years 9-10
                                         2017         2018          2019-2020        2021           2022            2023           2024         2025-2026
Medicare Part B          5%       M      3,214.80      3,214.80        3,214.80
Medigap                  5%       M      3,336.00      3,336.00        3,336.00       1,629.60        1,629.60       1,629.60       1,629.60       1,629.60
AARP Medicare Rx         5%       M      2,669.33      2,669.33        2,669.33       2,669.33        2,669.33       2,669.33       2,669.33       2,669.33
PCP                      5%   *
Sleep Specialist         5%   *
ENT                      5%   *
PMR                      5%   *
PRP                      5%               1,500.00
Steroid Inj              5%   *
Orthopedic Consult       5%   *
Lidocaine Infusions      5%   *
Pain Mngt                5%   *
X-rays                   5%   *
Sleep Study              5%   *
EMG                      5%   *
MRI of Cervical Spine    5%   *
MRI of Shoulders         5%   *
Spirometry               5%   *
Lab Testing              5%   *
Trazedone                5%   *
Mexiletine               5%   *
Gabapentin               5%   *
Hydrocodone              5%   *
Naltrexone               5%                303.20         303.20         303.20         303.20         303.20          303.20         303.20         303.20
Cymbalta                 5%   *
Alpha Lipoic Acid        4%                 408.45        408.45         408.45         408.45         408.45          408.45         408.45         408.45
Acetyl L Carnitine       4%                 228.51        228.51         228.51         228.51         228.51          228.51         228.51         228.51
Tylenol                  4%                  30.26         30.26          30.26          30.26          30.26           30.26          30.26          30.26
PT Eval                  4%   *             150.00        150.00         150.00         150.00         150.00          150.00         150.00         150.00
PT                       4%   *             900.00        900.00         900.00         900.00         900.00          900.00         900.00         900.00
PT Post PRP Inj          4%               1,200.00
                                                       Appendix A: Proffered Items of Compensation for J.T.                                       Page 2 of 8

                                               Lump Sum
                                              Compensation Compensation    Compensation   Compensation   Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION           G.R. *   M     Year 1       Year 2         Years 3-4       Year 5         Year 6         Year 7         Year 8        Years 9-10
                                                 2017         2018          2019-2020        2021           2022           2023           2024         2025-2026
OT Eval                          4%   *
OT                               4%   *
ST                               4%   *
Acupuncture                      4%                 710.00        570.00
Massage                          4%                 960.00        960.00         960.00         960.00         960.00         960.00         960.00         960.00
Functional Restoration Program   4%              30,000.00
Counselor                        4%   *           1,680.00      1,680.00       1,680.00
Adj Bed                          4%               1,000.00
Thumb Support                    4%                  64.32         64.32          64.32          64.32          64.32          64.32          64.32          64.32
Compression Gloves               4%                 517.40        517.40         517.40         517.40         517.40         517.40         517.40         517.40
Finger Splints                   4%                  22.00         22.00          22.00          22.00          22.00          22.00          22.00          22.00
Athletic Tape                    4%                  52.17         52.17          52.17          52.17          52.17          52.17          52.17          52.17
Exercise Bands                   4%                  10.00         10.00          10.00          10.00          10.00          10.00          10.00          10.00
Bed Rail                         4%                 119.95
Thera Cane                       4%                  39.95
Arm Support                      4%                  42.95                                                      42.95
BiPap Machine                    4%   *
BiPap Mask                       4%   *
BiPap Tubing                     4%   *
BiPap Filters                    4%   *
Shower Seat                      4%                 87.24                                                                                     87.24
Hand Held Shower                 4%                 34.54                                                                                     34.54
Faucets                          4%                233.95
Grab Bars                        0%                110.97
Raised Toilet Seat               4%                                                              49.95           9.99           9.99           9.99             9.99
Toto Bidet Seat                  4%                418.90
Soap & Shampoo Dispenser         4%                 99.99
Soft Touch Scissors              4%                 23.95
Bread Knife                      4%                 29.95
Fork Knife                       4%                 22.95
All Purpose Opener               4%                  9.95
                                                     Appendix A: Proffered Items of Compensation for J.T.                                        Page 3 of 8

                                             Lump Sum
                                            Compensation Compensation    Compensation   Compensation   Compensation    Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION         G.R. *   M     Year 1       Year 2         Years 3-4       Year 5         Year 6          Year 7         Year 8        Years 9-10
                                               2017         2018          2019-2020        2021           2022            2023           2024         2025-2026
Steak Knife                    4%                 32.95
Jar Opener                     4%                 10.95
Foam Tubing                    4%                 13.95          2.79            2.79           2.79            2.79           2.79           2.79              2.79
Dress Horn                     4%                  13.95          2.79           2.79           2.79           2.79            2.79           2.79              2.79
Reacher                        4%                  32.95         10.98          10.98          10.98          10.98           10.98          10.98             10.98
Zipper Pull                    4%                   5.95          1.19           1.19           1.19           1.19            1.19           1.19              1.19
Bath Kit                       4%                  15.95         15.95          15.95          15.95          15.95           15.95          15.95             15.95
Body Brush                     4%                  22.95          4.59           4.59           4.59           4.59            4.59           4.59              4.59
Dr. Grip Pencil                0%                   4.99
Key Turner                     4%                   7.95          3.98           3.98           3.98            3.98           3.98           3.98              3.98
Warming Gel Mittens            4%                   7.95          3.98           3.98           3.98            3.98           3.98           3.98              3.98
Handy Bar                      0%                  35.95
Adaptive Computer Equip        0%                  59.95
Dragon Dictate                 0%                 220.96
Shoulder Bag                   4%                  79.00         26.33          26.33          26.33          26.33           26.33          26.33             26.33
Allotment for Supplies         4%                 300.00         82.50          82.50          82.50          82.50           82.50          82.50             82.50
Fitness Mat                    4%                 250.00
Sport Cord                     4%                 209.95
Therabath                      4%                 189.99
Paraffin Beads                 4%                  39.48         39.48          39.48          39.48           39.48          39.48          39.48          39.48
Health Club                    4%       M         759.00        600.00         600.00         600.00          600.00         600.00         600.00         600.00
Infusions                      4%       M       2,080.00      2,080.00       2,080.00       2,080.00        2,080.00       2,080.00       2,080.00       2,080.00
Home Health Aide               4%       M       8,112.00      8,112.00       8,112.00       8,112.00        8,112.00       8,112.00      18,928.00      18,928.00
Ancillary Services: Handyman
Services                       4%       M        960.00         960.00         960.00         960.00         960.00          960.00         960.00         960.00
Driving Eval                   4%                500.00         500.00
Blind Spot Mirror & Install    0%                 67.50
Memory Foam Steering Wheel
Cover                          4%                 12.99           4.33           4.33           4.33            4.33           4.33           4.33              4.33
Mileage: Feinberg Functional
Rest Prgm                      4%                197.22
                                                          Appendix A: Proffered Items of Compensation for J.T.                                                   Page 4 of 8

                                                Lump Sum
                                               Compensation Compensation         Compensation    Compensation     Compensation     Compensation     Compensation     Compensation
 ITEMS OF COMPENSATION            G.R. *   M     Year 1       Year 2              Years 3-4        Year 5           Year 6           Year 7           Year 8          Years 9-10
                                                  2017         2018               2019-2020         2021             2022             2023             2024           2025-2026
Mileage: Stanford for Lidocaine
Infusions                         4%                  740.44           740.44           740.44           740.44           740.44          740.44           740.44             740.44
Mileage: Pain Mngt & Sleep Dr.    4%                  350.51           350.51           350.51           350.51           350.51          350.51           350.51             350.51
Mileage: Dr. Sebastian            4%                   15.71            15.71            15.71            15.71            15.71           15.71            15.71              15.71
Mileage: UC Davis                 4%                   29.00            29.00            29.00            29.00            29.00           29.00            29.00              29.00
Mileage: Dr. Bodor                4%                   29.07            29.07            29.07            29.07            29.07           29.07            29.07              29.07
Mileage: Ortho                    4%                   24.28            24.28            24.28            24.28            24.28           24.28            24.28              24.28
Mileage: Psych                    4%                    7.75             7.75             7.75             7.75             7.75            7.75             7.75               7.75
Mileage: Therapy                  4%                   96.08            96.08            96.08            96.08            96.08           96.08            96.08              96.08
Mileage: Massage                  4%                    4.90             4.90             4.90             4.90             4.90            4.90             4.90               4.90
Mileage: Acupuncture              4%                    3.09             2.65
Hotel at Stanford                 4%                4,155.00
Home Mods                         0%                1,536.00
Pain and Suffering                                220,000.00
Past Unreimbursable Expenses                      145,000.00
Annual Totals                                     436,467.99        28,867.72        27,795.07        21,243.82       21,246.81        21,203.86        32,141.64        32,019.86
                                               Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                               Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                               As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
                                               expenses ($71,467.99), pain and suffering ($220,000.00), and past unreimbursable expenses ($145,000.00): $436,467.99.
                                               Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                               Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                               Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                               Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.
                                               Appendix A: Proffered Items of Compensation for J.T.   Page 5 of 8


                                      Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION   G.R. *   M     Year 11       Years 12-14     Year 15      Years 16-Life
                                         2027         2028-2030        2031         2032-Life
Medicare Part B          5%       M
Medigap                  5%       M       1,629.60       1,629.60       1,629.60       1,629.60
AARP Medicare Rx         5%       M       2,669.33       2,669.33       2,669.33       2,669.33
PCP                      5%   *
Sleep Specialist         5%   *
ENT                      5%   *
PMR                      5%   *
PRP                      5%
Steroid Inj              5%   *
Orthopedic Consult       5%   *
Lidocaine Infusions      5%   *
Pain Mngt                5%   *
X-rays                   5%   *
Sleep Study              5%   *
EMG                      5%   *
MRI of Cervical Spine    5%   *
MRI of Shoulders         5%   *
Spirometry               5%   *
Lab Testing              5%   *
Trazedone                5%   *
Mexiletine               5%   *
Gabapentin               5%   *
Hydrocodone              5%   *
Naltrexone               5%                 303.20         303.20         303.20         303.20
Cymbalta                 5%   *
Alpha Lipoic Acid        4%                 408.45         408.45         408.45         408.45
Acetyl L Carnitine       4%                 228.51         228.51         228.51         228.51
Tylenol                  4%                  30.26          30.26          30.26          30.26
PT Eval                  4%   *             150.00         150.00         150.00         150.00
PT                       4%   *             900.00         900.00         900.00         900.00
PT Post PRP Inj          4%
                                                       Appendix A: Proffered Items of Compensation for J.T.   Page 6 of 8


                                              Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION           G.R. *   M     Year 11       Years 12-14     Year 15      Years 16-Life
                                                 2027         2028-2030        2031         2032-Life
OT Eval                          4%   *
OT                               4%   *
ST                               4%   *
Acupuncture                      4%
Massage                          4%                 960.00         960.00         960.00         960.00
Functional Restoration Program   4%
Counselor                        4%   *
Adj Bed                          4%
Thumb Support                    4%                  64.32          64.32          64.32          64.32
Compression Gloves               4%                 517.40         517.40         517.40         517.40
Finger Splints                   4%                  22.00          22.00          22.00          22.00
Athletic Tape                    4%                  52.17          52.17          52.17          52.17
Exercise Bands                   4%                  10.00          10.00          10.00          10.00
Bed Rail                         4%                 119.95          12.00          12.00          12.00
Thera Cane                       4%                  39.95           4.00           4.00           4.00
Arm Support                      4%                  42.95           8.59           8.59           8.59
BiPap Machine                    4%   *
BiPap Mask                       4%   *
BiPap Tubing                     4%   *
BiPap Filters                    4%   *
Shower Seat                      4%                                                87.24          12.46
Hand Held Shower                 4%                                                34.54           4.93
Faucets                          4%
Grab Bars                        0%
Raised Toilet Seat               4%                   9.99           9.99           9.99           9.99
Toto Bidet Seat                  4%
Soap & Shampoo Dispenser         4%
Soft Touch Scissors              4%
Bread Knife                      4%
Fork Knife                       4%
All Purpose Opener               4%
                                                     Appendix A: Proffered Items of Compensation for J.T.   Page 7 of 8


                                            Compensation   Compensation   Compensation   Compensation
 ITEMS OF COMPENSATION         G.R. *   M     Year 11       Years 12-14     Year 15      Years 16-Life
                                               2027         2028-2030        2031         2032-Life
Steak Knife                    4%
Jar Opener                     4%
Foam Tubing                    4%                   2.79           2.79           2.79           2.79
Dress Horn                     4%                   2.79           2.79           2.79           2.79
Reacher                        4%                  10.98          10.98          10.98          10.98
Zipper Pull                    4%                   1.19           1.19           1.19           1.19
Bath Kit                       4%                  15.95          15.95          15.95          15.95
Body Brush                     4%                   4.59           4.59           4.59           4.59
Dr. Grip Pencil                0%
Key Turner                     4%                   3.98           3.98           3.98           3.98
Warming Gel Mittens            4%                   3.98           3.98           3.98           3.98
Handy Bar                      0%
Adaptive Computer Equip        0%
Dragon Dictate                 0%
Shoulder Bag                   4%                  26.33          26.33          26.33          26.33
Allotment for Supplies         4%                  82.50          82.50          82.50          82.50
Fitness Mat                    4%
Sport Cord                     4%
Therabath                      4%
Paraffin Beads                 4%                  39.48          39.48          39.48          39.48
Health Club                    4%       M         600.00         600.00         600.00         600.00
Infusions                      4%       M       2,080.00       2,080.00       2,080.00       2,080.00
Home Health Aide               4%       M      18,928.00      18,928.00      18,928.00      18,928.00
Ancillary Services: Handyman
Services                       4%       M         960.00         960.00         960.00         960.00
Driving Eval                   4%
Blind Spot Mirror & Install    0%
Memory Foam Steering Wheel
Cover                          4%
Mileage: Feinberg Functional
Rest Prgm                      4%
                                                          Appendix A: Proffered Items of Compensation for J.T.                                                   Page 8 of 8


                                               Compensation     Compensation     Compensation     Compensation
 ITEMS OF COMPENSATION            G.R. *   M     Year 11         Years 12-14       Year 15        Years 16-Life
                                                  2027           2028-2030          2031           2032-Life
Mileage: Stanford for Lidocaine
Infusions                         4%                   740.44           740.44          740.44           740.44
Mileage: Pain Mngt & Sleep Dr.    4%                   350.51           350.51          350.51           350.51
Mileage: Dr. Sebastian            4%                    15.71            15.71           15.71            15.71
Mileage: UC Davis                 4%                    29.00            29.00           29.00            29.00
Mileage: Dr. Bodor                4%                    29.07            29.07           29.07            29.07
Mileage: Ortho                    4%                    24.28            24.28           24.28            24.28
Mileage: Psych                    4%                     7.75             7.75            7.75             7.75
Mileage: Therapy                  4%                    96.08            96.08           96.08            96.08
Mileage: Massage                  4%                     4.90             4.90            4.90             4.90
Mileage: Acupuncture              4%
Hotel at Stanford                 4%
Home Mods                         0%
Pain and Suffering
Past Unreimbursable Expenses
Annual Totals                                       32,218.38       32,040.12        32,161.90        32,057.51
                                               Note: Compensation Year 1 consists of the 12 month period following the date of judgment.
                                               Compensation Year 2 consists of the 12 month period commencing on the first anniversary of the date of judgment.
                                               As soon as practicable after entry of judgment, respondent shall make the following payment to petitioner for Yr 1 life care
                                               expenses ($71,467.99), pain and suffering ($220,000.00), and past unreimbursable expenses ($145,000.00): $436,467.99.
                                               Annual amounts payable through an annuity for future Compensation Years follow the anniversary of the date of judgment.
                                               Annual amounts shall increase at the rates indicated above in column G.R., compounded annually from the date of judgment.
                                               Items denoted with an asterisk (*) covered by health insurance and/or Medicare.
                                               Items denoted with an "M" payable in twelve monthly installments totaling the annual amount indicated.